DISMISS and Opinion Filed June 15, 2021




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-19-01114-CV

        FRISCO ATHLETIC NETWORK, INC. D/B/A/ LONESTAR
                  VOLLEYBALL CLUB, Appellant
                               V.
         TRAIN KIDS NOW, INC. D/B/A DX3 ATHLETE, Appellee

                On Appeal from the County Court at Law No. 4
                            Collin County, Texas
                    Trial Court Cause No. 004-00767-2018

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                         Opinion by Chief Justice Burns
      We reinstate this appeal. In February 2020, we abated this case due to Frisco

Athletic Network Inc.’s bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted

an independent review of the federal Public Access to Court Electronic Records

(PACER) system which shows the bankruptcy case associated with this appeal was

terminated on December 4, 2020, effectively dissolving the automatic stay.

      We notified the parties by letter dated May 7, 2021, requesting they inform

the Court of the status of the bankruptcy and of this appeal. We cautioned that the
failure to respond would result in the appeal being dismissed for want of prosecution.

See id. 42.3(b),(c). To date, no party has responded.

        Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b), (c); Tex. Bus. Telecomm. Servs., Inc. v. Potomac Leasing

Co., 2021 WL 1783104, at *1 (Tex. App.—Dallas May 5, 2021, no pet. h.) (mem.

op.).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

191114F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

FRISCO ATHLETIC NETWORK,                     On Appeal from the County Court at
INC. D/B/A/ LONESTAR                         Law No. 4, Collin County, Texas
VOLLEYBALL CLUB, Appellant                   Trial Court Cause No. 004-00767-
                                             2018.
No. 05-19-01114-CV          V.               Opinion delivered by Chief Justice
                                             Burns. Justices Goldstein and Smith
TRAIN KIDS NOW, INC. D/B/A                   participating.
DX3 ATHLETE, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered June 15, 2021




                                       –3–